In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0160V
                                     Filed: March 13, 2019
                                         UNPUBLISHED


    NGA HONG JONES,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Meredith Burns Healy, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On January 31, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”) following the receipt of an influenza (“flu”) vaccination
administered on October 6, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On February 1, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On March 12, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $53,500.00.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $53,500.00 in the form of a check payable to
petitioner, Nga Hong Jones. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


NGA HONG JONES,

                 Petitioner,                             No. 18-160V
                                                         Chief Special Master Dorsey
v.                                                       ECF

SECRETARY OF HEALTH AND
HUMAN SERVICES,

                 Respondent.


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On January 31, 2018, Nga Hong Jones (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a left shoulder injury related to vaccine administration

(“SIRVA”), a Table injury, following receipt of an influenza (“flu”) vaccination administered on

October 6, 2016. Respondent filed his Rule 4(c) Report conceding entitlement to compensation

on January 30, 2019. The Chief Special Master issued a Ruling on Entitlement on February 1,

2019.

          I.     Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$53,500.00 for her past and future pain and suffering. This represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner

agrees.



1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future damages.

                                                  1
         II.    Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $53,500.00 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               GABRIELLE M. FIELDING
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               s/ Meredith B. Healy
                                               MEREDITH B. HEALY
                                               Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Tel.: 202.616.4187
DATED: March 12, 2019                          E-mail: meredith.b.healy@usdoj.gov




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                 2